Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 1, 2008 JOURNAL REGISTER COMPANY (Exact Name of Registrant as Specified in Charter) Delaware 1-12955 22-3498615 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 790 Township Line Road, Yardley, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (215) 504-4200 Not Applicable (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨
